Case 2:18-cv-03800-MCA-MAH Document 43 Filed 12/16/20 Page 1 of 1 PageID: 357




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
____________________________________
                                     :
WENGUI GUO a/k/a MILES KWOK,        :   Civil Action No. 18-3800 (MCA) (MAH)
                                     :
            Plaintiff,               :
                                     :
      v.                             :
                                     :
JUN CHEN a/k/a JONATHAN HO,           : AMENDED SCHEDULING ORDER
                                     :
            Defendant.               :
____________________________________:

       THIS MATTER having come before the Court for telephone conference on December

16, 2020;

       and for good cause shown:

       IT IS on this 16th day of December 2020,

   1. Fact discovery is to remain open through March 31, 2021 for the purpose of completing
      depositions. For any witness located in China, counsel shall promptly initiate letters
      rogatory, in addition to any other process recognized under the law, to secure the
      witness’s testimony.

   2. All affirmative expert reports shall be delivered by May 15, 2021. Any such report is to
      be in the form and content as required by Fed. R. Civ. P. 26(a)(2)(B).

   3. All responding expert reports shall be delivered by July 1, 2021. Any such report shall
      be in the form and content as described above.

   4. Expert discovery, including the depositions of any expert witnesses, shall be completed
      on or before August 1, 2021.

   5. There shall be a telephone status conference before the Undersigned on April 5, 2021, at
      11:00 a.m. Counsel shall dial 1-888-684-8852 and enter 1456817#.


                                                   s/ Michael A. Hammer___________
                                                   United States Magistrate Judge
